DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/03/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-13, 16, 19, 21-24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recite “introducing a first suspension containing a first powder, made of a same material of solid particles of ceramic or carbon material” rendering the claim indefinite. single material or the same material as the second suspension. For purposes of examination, claims 1 and 16 will be understood to recite a first suspension containing a first powder, made of solid particles of ceramic or carbon material. 
Claims 7-8 recite “a second suspension” and it is not clear if the second suspension is “made of a same material” as the first suspension as recited in claim 1. For purposes of examination the second suspension will be understood to include any material. Appropriate correction is required. 
The remaining claims are rejected due to their dependence on an indefinite claim 1 or 16.


Allowable Subject Matter
Claims 24 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 24 and 26 recite wherein the fiber texture that is of frustoconical shape extends from a first distal end to a second distal end, the first distal end defining a first opening that is larger than a second opening defined by the second distal end, the fiber texture tapering continuously from the first distal end to the second distal end.
. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 11, 12, 13, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (EP 0-240-177 A2, hereinafter Yamakawa) in view of Harvey et al. (GB 2-264-719 A, hereinafter Harvey), Porter (US 2,166,175), and Schafer (US 2,170,931).

Regarding claim 1, Yamakawa meets the claimed a method of impregnating a fiber texture of hollow shape, (Fig. 1, part 3) the method comprising:  introducing a first suspension containing a first powder, made of a same material of solid particles of (Yamakawa teaches impregnating a preform with a ceramic powder or silicon powder, pg. 5, lines 19-20) into an inside volume defined by an inside face of a fiber texture of hollow shape placed in a mold, (mold 3, pg. 5, lines 25-31) an outer face of the fiber texture being presented facing a wall of the mold, (Yamakawa teaches the fiber material 5 to face mold 3, see Fig. 1, pg. 5, lines 28-31); and using the action of centrifugal force to impregnate the fiber texture with the first suspension by causing the mold to rotate. (Yamakawa teaches centrifugal force, pg. 5, lines 30-33).
Yamakawa does not explicitly teach varying the speed of rotation of the mold during the impregnation of the fiber texture with the first suspension.
Harvey teaches the centrifugal force to be a critical process condition that can be adjusted to achieve uniform or non-uniform dispersion of particles, see pg. 3, lines 5-10. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to adjust the speed of rotation as taught by Harvey in the centrifugal process of Yamakawa in order to achieve a non-uniform distribution of particles, see pg. 3, lines 5-10.
Yamakawa does not explicitly teach the fiber texture being of frustoconical shape.
Harvey teaches modifying a cylindrical tube (Fig. 1) into a cylindrical tube with increasing diameter (Fig. 2, Col. 12, lines 20-25). Examiner notes the shape of Figure 2 of Harvey is a frustoconical shape that tapers from at least from the mid-section to each end. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to adjust the cylindrical tube shape of Yamakawa to 
Moreover, Harvey teaching modifying a cylinder (Fig. 2, Col. 12, lines 20-25). Examiner notes that the frustoconical shape is a variant of the modified cylinder that requires varying a finite number of variables, such as the diameter of one end. The courts have held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I).
Yamakawa as modified does not teach wherein the fiber texture is impregnated with the first suspension by initially imparting a first constant speed of rotation to the mold and then subsequently imparting a second constant speed of rotation to the mold, the second constant speed of rotation being different from the first constant speed of rotation, and wherein a duration during which the first constant speed of rotation is imparted is different from a duration during which the second constant speed of rotation is imparted, wherein during impregnation of the fiber texture with the first suspension, the speed of rotation of the mold is reduced from the first constant speed of rotation to the second constant speed of rotation without stopping the mold.
Porter teaches the rotation at this speed is continued for a time and then, as it is gradually increased, for a sufficient time, followed by a step where rotation of the mold at a high speed is continued for a further period of time, see pg. 2, col. 2, lines 1-10.
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to vary speed and duration of time taught by Porter in  
Yamakawa as modified does not teach wherein the first constant speed of rotation is higher than the second constant speed of rotation, the speed of rotation of the mold is reduced from the first constant speed of rotation to the second constant speed of rotation without stopping the mold.
Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. Harvey teaches the centrifugal force to be a critical process condition, see pg. 3, lines 5-10. Harvey teaches a multiple casting steps, pg. 2, lines 7-10; pg. 3, lines 37-38.  Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. Thus, Yamakawa as modified by Harvey, Porter, and Schaffer meets the claimed wherein the first constant speed of rotation is higher than the second constant speed of rotation, the speed of rotation of the mold is reduced from the first constant speed of rotation to the second constant speed of rotation without stopping the mold.
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to vary speed while operating the mold as taught by Schafer because the speed of the mold effects the pattern produced, see Schafer pg. 1, col. 2, lines 15-20.


Regarding claim 7, Yamakawa as modified does not explicitly teach wherein the direction of rotation of the mold is reversed one or more times during impregnation of the 
Harvey teaches the centrifugal force to be a critical process condition, see pg. 3, lines 5-10. Harvey teaches a multiple casting steps, pg. 2, lines 7-10 ; pg. 3, lines 37-38.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the direction of rotation during the first or second impregnation step.

Regarding claim 8, Yamakawa as modified meets the claimed wherein the first and/or a second suspension is introduced into the inside volume by spraying through one or more spray devices, the one or more spray devices being driven in rotation during the spraying. (Yamakawa teaches pouring a slurry into a rotating mold, Fig. 1.)
Yamakawa does not explicitly teach to move in translation.
Harvey teaches spray part 8, Fig. 4 for a rotating mold. Harvey teaches traverse movement pg. 3, lines 29-31, which meet the claimed to move in translation.
It would have been obvious to one of ordinary skill in the art to use the spray of Harvey with the rotating mold of Yamakawa because it reduces material waste and improves powder retainment, see pg. 5, lines 10-15.

Regarding claim 9, Yamakawa as modified meets the claimed wherein the fiber texture is axisymmetric. (Yamakawa teaches a fiber texture is uniform along the axis, Fig. 1, part 3.)

Regarding claim 11, Yamakawa as modified meets the claimed, wherein the fiber texture includes ceramic yarns of refractory oxide and wherein the particles of the first powder are ceramic particles of refractory oxide. (Yamakawa teaches a first powder of solid particles (6) made of ceramic or carbon material (page 5, lines 19-21) such as alumina (Al203) or zirconium oxide (Zr02) or silicon carbide whisker, see pg. 3, lines 30-35.)

Regarding claim 12, Yamakawa as modified meets the claimed a method of fabricating a composite material part, the method comprising: impregnating the fiber texture with at least the first suspension by performing a method according to claim 1; (see rejection of claim 1, above) eliminating at least a liquid medium of the first suspension impregnating the fiber texture; (Yamakawa teaches drying to remove the solvent, see pg. 5, lines 40-43) and forming a matrix phase densifying the fiber texture at least from the particles of the first powder in order to obtain the composite material part. (Yamakawa teaches obtaining a composite, see pg. 5, line 40).

Regarding claim 13, Yamakawa as modified meets the claimed wherein the matrix phase is formed in full or in part by sintering the particles of the first powder. (Yamakawa teaches sintering, pg. 5, lines 33-35.)



Regarding claim 19, Yamakawa as modified meets all that is claimed in claim 1 but does not explicitly teach the wherein the first constant speed of rotation is maintained for a duration greater than the duration during which the constant second constant speed of rotation is maintained.  
Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. Porter teaches varying the duration and speed, see pg. 2, col. 1, lines 1-10.  
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to vary the duration of the steps while operating the mold as taught by Yamakawa because the centrifugal force is a critical variable that affects the deposit integrity, see Harvey pg. 5, lines 10-12. 


Regarding claim 21, Yamakawa as modified meets all that is claimed in claim 1 but does not explicitly teach wherein the first and second speeds are selected to obtain a distribution of the solid particles inside said fiber texture that is uniform.  
Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. Harvey teaches a multiple casting steps, pg. 2, lines 7-10; pg. 3, lines 37-38. Harvey teaches centrifugal force is a variable that affects the deposit integrity, see Harvey pg. 5, lines 10-12. Examiner notes that speed is a variable in the centrifugal force calculation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to vary the duration of the steps while operating the mold as taught by Yamakawa because the centrifugal force is a critical variable that affects the deposit integrity, see Harvey pg. 5, lines 10-12. 

Regarding claim 22, Yamakawa as modified meets all that is claimed in claim 1 but does not explicitly teach wherein the first and second speeds are selected to obtain a predetermined distribution of the solid particles inside said fiber texture.   
Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. Harvey teaches a multiple casting steps, pg. 2, lines 7-10; pg. 3, lines 37-38. Harvey teaches centrifugal force is a variable that affects the deposit integrity, see Harvey pg. 5, lines 10-12. Yamakawa teaches the centrifugal force is a variable that affects the uniformity, see pg. 5, lines 22-25. Examiner notes that speed is a variable in the centrifugal force calculation.  

It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to vary the duration of the steps while operating the mold as taught by Yamakawa because the centrifugal force is a critical variable that affects the deposit integrity, see Harvey pg. 5, lines 10-12. 

Regarding claim 23, Yamakawa as modified meets the further claimed wherein the first constant speed of rotation is selected to impart sufficient centrifugal force to the first suspension so that the solid particles migrate through the fiber texture into an outer zone of a thickness of the fiber texture and the second constant speed of rotation is selected so that the solid particles migrate into an inner zone of the thickness of the fiber texture. (Schafer teaches a pattern is achieved by varying the centrifugal action, pg. 3, col. 1, lines 14-20. Harvey teaches a multiple casting steps, pg. 2, lines 7-10; pg. 3, lines 37-38. Harvey teaches centrifugal force is a variable that affects the deposit integrity, see Harvey pg. 5, lines 10-12. As such the pattern achieved by Yamakawa as modified above meets the claimed pattern achieved using two speeds of rotation and particles. It has been held that when the claimed and prior art products are at least substantially identical, claimed properties are presumed to be inherent. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP §2112.01.)


Regarding claim 24, Yamakawa as modified meets the claimed the fiber texture that is of frustoconical shape extends from a first end to a second end, the first end defining a first opening that is larger than a second opening defined by the second, the fiber texture tapering from the first end to the second end. Harvey teaches modifying a cylindrical tube (Fig. 1) into a cylindrical tube with increasing diameter (Fig. 2, Col. 12, lines 20-25). Examiner notes the shape of Figure 2 of Harvey is a frustoconical shape that tapers from at least from the mid-section to each end. Examiner notes that as modified, the diameter is varied and thus the opening show in Fig. 2 of Harvey is modified to be at point of higher diameter and meets the claim. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to adjust the cylindrical tube shape of Yamakawa to be a frustoconical shape by creating a cylindrical tube with increasing diameter as taught by Harvey because it allows for the creating of seamless pressure vessels, see pg. 10, lines 7.  
Moreover, Harvey teaching modifying a cylinder (Fig. 2, Col. 12, lines 20-25). Examiner notes that the frustoconical shape is a variant of the modified cylinder that requires varying a finite number of variables, such as the diameter of one end. The courts have held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, see MPEP 2143(I).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (EP 0-240-177 A2, hereinafter Yamakawa) in view of Harvey and Schafer, Porter (US 2,166,175), and in further view of Coupe et al. (US 2010/0144227, hereinafter Coupe)

Regarding claim 10, Yamakawa as modified meets all that is claimed in claim 1 but does not meet the claimed wherein the fiber texture is obtained by two-dimensional weaving or by three-dimensional weaving.
Coupe teaches three-dimensional weaving of fibers, see [0013].
It would have been obvious to one of ordinary skill in the art to use the 30 weaving of fibers as the generic fibers of Yamakawa because it improves the mechanical properties, see [0010].


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al. (EP 0-240-177 A2, hereinafter Yamakawa) in view of Harvey et al. (GB 2-264-719 A, hereinafter Harvey), Porter (US 2,166,175), Schafer (US 2,170,931), and in further view of Waugh (US 4,092,953).   
Regarding claim 16, Yamakawa as modified meets the claimed a method of impregnating a fiber texture of hollow shape, the method comprising: introducing a first suspension containing a first powder made of the same material of solid particles of ceramic or carbon material (Yamakawa teaches impregnating a preform with a ceramic powder or silicon powder, pg. 5, lines 19-20)  into an inside volume defined by an inside face of a fiber texture of hollow shape placed in a mold, (Yamakawa teaches fiber material 5, pg. 5, lines 19-20) an outer face of the fiber texture being presented facing a wall of the mold; (Yamakawa teaches the fiber material 5 to face mold 3, see Fig. 1) and  using the action of centrifugal force to impregnate the fiber texture with the first suspension by causing the mold to rotate. (Yamakawa teaches centrifugal force, pg. 5, lines 26-31).
Yamakawa as modified does not teach wherein the fiber texture is impregnated with the first suspension by initially imparting a first constant speed of rotation to the mold and then subsequently imparting a second constant speed of rotation to the mold, the second constant speed of rotation being different from the first constant speed of rotation, and wherein a duration during which the first constant speed of rotation is imparted is different from a duration during which the second constant speed of rotation is imparted, wherein during impregnation of the fiber texture with the first suspension, the speed of rotation of the mold is reduced from the first constant speed of rotation to the second constant speed of rotation without stopping the mold.
Porter teaches the rotation at this speed is continued for a time and then, as it is gradually increased, for a sufficient time, followed by a step where rotation of the mold at a high speed is continued for a further period of time, see pg. 2, col. 2, lines 1-10.
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to vary speed and duration of time taught by Porter in  operating the mold as taught by Yamakawa because it ensures a product that is storage and free and holes, see pg. 1, col. 1, lines 1-15.
Yamakawa as modified does not teach wherein the first constant speed of rotation is higher than the second constant speed of rotation, the speed of rotation of the mold is 
Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. Harvey teaches the centrifugal force to be a critical process condition, see pg. 3, lines 5-10. Harvey teaches a multiple casting steps, pg. 2, lines 7-10; pg. 3, lines 37-38.  Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 3, ln 17-21. Thus, Yamakawa as modified by Harvey, Porter, and Schaffer meets the claimed wherein the first constant speed of rotation is higher than the second constant speed of rotation, the speed of rotation of the mold is reduced from the first constant speed of rotation to the second constant speed of rotation without stopping the mold.
It would have been obvious to one of ordinary skill in the art before the effective filing date the present application to vary speed while operating the mold as taught by Schafer because the speed of the mold effects the pattern produced, see Schafer pg. 1, col. 2, lines 15-20.Yamakawa as modified does not explicitly teach wherein the first suspension is introduced into the inside volume by spraying through orifices of4 4836-9006-1205.v1GODON et al. - 15/573,012Attorney Docket: 012350-0454909a spray device, and wherein the spray device has orifices with different sizes and/or regions wherein the orifices are present at different densities.
Waugh meets the claimed wherein the first suspension is introduced into the inside volume by spraying through orifices of44836-9006-1205.v1GODON et al. - 15/573,012 Attorney Docket: 012350-0454909a spray device, and wherein the spray device has regions wherein the orifices are present at different densities. (Waugh teaches a plurality of fluid carrying tubes 79, where the number of tubes 79 and the spacing between the tubes will vary in dependence on the bottle contour, see Fig. 3, 5, and 6, Col. 6, lines 33-52. Thus, Waugh meets the claimed regions wherein the orifices are present at different densities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to vary the spacing of the orifices as taught by Waugh in the coating method as taught by Yamakawa as modified because it ensures that the thickness of the coating is even when coating a round object with varying diameters, see Col. 6, lines 7-32. 

Response to Arguments
Applicant's arguments filed 5/03/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that “nowhere does Harvey disclose, teach, or suggest adjusting the speed of rotation during particle transfer,” this is not found persuasive. Schafer teaches varying the speed of rotation of a mold “whilst applying successive layers of powder,” see pg. 1, col. 2, ln 15-20 and pg. 3, col. 1, lines 17-21. Harvey discloses on pg. 3 that this variation is speed is important to “pattern extending through the thickness of the object”. Thus the particle transfer at each speed is not confined to a single layer in Harvey. Furthermore, varying the speed is met by Porter in the above rejection. Porter teaches the rotation at speed is varied within a layer formation step, see pg. 2, col. 2, lines 1-10. 
In response to applicant’s argument that Harvey teaches “a second type of powder is introduced”, this is moot. Applicant’s present claims also explicitly include a second powder .  
In response to applicant’s argument that “Porter expressed features that are opposite to those that are recited by claim 1 and by Yamakawa,” this is not found persuasive. Porter is simply relied upon for teaching using two different speeds of rotation and varying the speed of rotation. Although Porter may teach a different product to be formed, the teaching of using two different speeds of rotation in a centrifugal process to reduce holes applies to Yamakawa and Schafer. In response to applicant's argument that Porter is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Porter is relevant to the problem of rotational casting a material with a uniform material deposition pattern. 
In response to applicant’s argument that goal of reducing holes taught by Porter is not relevant to the fiber texture of Yamakawa and Harvey, this is not found persuasive. Concrete and fiber textures both include small holes making them porous materials, and both should not exhibit large holes that would be unsuitable for the intended purpose. Porter is relevant to the problem of rotational casting a material with a uniform material deposition pattern. 
 Further, the product of Schafer includes powder and Schafer teaches varying the speed of rotation of a mold while applying successive layers of powder, see pg. 1, col. 2, ln 15-20 and pg. 3, col. 1, lines 17-21. Therefore, there is no evidence that varying the speed of rotation as 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MICHAEL M. ROBINSON/Examiner, Art Unit 1744